EXHIBIT 5 OSWALD & YAP LLP Lawyers Michael A. Oswald 16148 Sand Canyon Los Angeles Office: Calvin C.S. Yap Irvine, California 92618 18558 Gale Avenue, Lynne Bolduc Telephone (949) 788-8900 Suite 258 Richard T. Hsueh Telefax:(949) 788-8980 City of Industry, California 91748 Carol A. Gefis J. F. (Rick) Karch Midwestern Office: Zachary D. Reeves 53 West Jackson Boulevard, Jay Y. Chiu Suite 1550 Claudia Mourad Chicago, Illinois 60604 Eric W. Shu Arrin D. Langdon Of Counsel: Michelle R. Prescott Thomas G. Gardiner November 5, 2009 Securities and Exchange Commission 450 Fifth Street, N.W.
